DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
This Action is responsive to the Request for Continued Examination filed 08/06/2021.  Claims 1-6, 8, 11-16, 18, and 21 are pending.  Claims 7, 9-10, 17, and 19-20 have been canceled.  Claims 1, 11, and 21 have been written in independent form.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0007] – The last sentence in this paragraph is a duplicate of the sentence directly preceding it.  This sentence should be deleted.
Paragraph [0024] – In this paragraph, the phrase “such as nightstand with storage compartments” seems to be missing a word between “as” and “nightstand.”
Paragraph [0025] – Figure 1 is referenced; however, the initially filed drawings do not include Figure 1.
Appropriate correction is required.
Claim Objections
Claims 4 and 21 are objected to because of the following informalities:
Claim 4 – Claim 4 recites “said said SGD” in line 1.  It appears that there should only be one occurrence of the word “said.”
Claim 21 – Claim 21 recites “SDG” in line 4, which appears to be a typographical, and should rather read “SGD” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 11-16, 18, and 21 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “wherein said first simulated gravity zone is higher than said microgravity environment of said spacecraft, wherein said second simulated gravity zone is higher than said microgravity environment of said spacecraft, wherein said second simulated gravity zone is higher than said first simulated gravity zone” in lines 19-24.  These claim limitations are vague and indefinite.  It is not clear what property/properties or parameter(s) or reference point(s) in the microgravity environment and zones is(are) being compared with or 
Additionally, claims 2-6, 8, and 16 are rejected because they depend from an indefinite parent claim.
Claim 11 similarly recites the same limitations in lines 20-25 as recited in the rejection of claim 1 hereinabove, and is therefore similarly rejected as in claim 1 hereinabove.
Additionally, claims 12-15 and 18 are rejected because they depend from an indefinite parent claim.
Claim 21 recites the limitations “said microgravity environment” in lines 18-19, and “said set of simulated gravity zones” in line 24.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 similarly recites the same limitation in lines 22-23 as are recited in the rejection of the limitation in lines 23-24 in claim 1 hereinabove, and is therefore similarly rejected as in claim 1 hereinabove.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21(a)(1) as being anticipated by Dharmaraj; Raju et al., U.S. Patent Application Publication 2017/0197734 A1 (hereinafter called Dharmaraj).
Regarding claim 21, Dharmaraj teaches a method (See e.g., FIGS. 5 & 8) for preventing visual impairment and intracranial hypertension in astronauts comprising:
placing sleeping quarters (See e.g., FIG. 13 elements 1302, 1302, 1304, & 1330) inside of a simulated gravity device (SCD) (See e.g., FIG. 13 element 110; ¶s [0004], [0053] & [0054], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces.”)
wherein said SDG comprises mechanical communication with a spacecraft (See e.g., FIG. 1; ¶s [0003] & [0051]-[0053], “… a habitation module for a space station that includes a gravity chamber for human occupancy. … HAB 100 is illustrated as a cylindrical capsule with a hull 102 that encapsulates the modules and systems of HAB 100. … Either (or both) of the ends 104-105 of hull 102 may be attached to other modules of a space station.”),
wherein said SGD is rotatable about a central axis (See e.g., FIGS. 1 & 7 elements 110 & 130),
wherein said SGD is rotatable at at least one speed (See e.g., FIG. 1 element 110; ¶ [0054], “Gravity chamber 110 rotates at a speed …”),
wherein said rotation of said SGD results in various forces (See e.g., ¶ [0053], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces. For example, gravity chamber 110 may rotate at 8 rpm, 10 rpm, 12 rpm, etc.”),
wherein said various forces are dependent on a rotation speed of said SGD (See e.g., ¶s [0006], [0007], [0053], [0062], [0066], [0084], where the different rotations of the gravity chamber and the various pressures created during the different gradual acceleration and deceleration rotation speeds teach various forces dependent on a rotation speed of said SGD) and on a position within said SGD (See e.g., FIGS. 6 & 7; ¶ [0002], where the force on a human occupant resulting from a gravitational pull will be different depending on where in the chamber ),
wherein said position is a distance away from said central axis of said SGD (See e.g., FIG. 7 elements 130 & 602),
wherein while said SGD is rotating:
at a first position at a first distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1330 is located, the width of element 1330 closest to element 1112 teaches at a first position at a first distance from said central axis of said SGD), a first simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1330 is located, the bisected section area closest to element 1112 teaches a first simulated gravity zone is generated),
at a second position at a second distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1330 is located, the width of element 1330, that includes the two smaller, rounded-edges rectangles, that is furthest away from element 1112 teaches at a second position at a second distance from said central axis of said SGD), a second simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1330 is located, the bisected section area furthest away from element 1112, that includes the two smaller, rounded-edges rectangles, teaches a second simulated gravity zone is generated),
(See e.g., the rejection of the two immediately preceding claim limitations that disclose said first position is different from said second position),
wherein said first distance is smaller than said second distance (See e.g., FIG. 13, where, the distance between the bottom width of element 1330, closest to element 1112, and element 1112 is smaller than the distance between the width of element 1330, that includes the two smaller, rounded-edges rectangles, that is furthest away from element 1112, and element 1112, and therefore teaches said first distance is smaller than said second distance),
wherein, as best understood, said first simulated gravity zone is higher than said microgravity environment of said spacecraft (See e.g., FIG. 13; ¶s [0003] & [0051], where the first simulated gravity zone, as recited in the rejection hereinabove in the instant claim limitation, is at stronger gravity than that of the artificial gravity environment, i.e., microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
wherein, as best understood, said second simulated gravity zone is higher than said microgravity environment of said spacecraft (See e.g., FIG. 13; ¶ [0003] & [0051], where the second simulated gravity zone, as recited in the rejection hereinabove in the instant claim limitation, is at stronger gravity than that of the artificial gravity environment, i.e., microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
wherein, as best understood, said second simulated gravity zone is higher than said first simulated gravity zone (See e.g., FIG. 13, where, as recited in the rejection hereinabove in the instant claim, the second gravity zone is further away from the center, i.e., said second simulated gravity zone is higher than said first simulated gravity zone), and
wherein said set of simulated gravity zones comprises at least said first simulated gravity zone and said second simulated gravity zone (See e.g., FIG. 13 and the rejection hereinabove in the instant claim limitation of the recited first simulated gravity zone and second simulated gravity zone which teach said set of simulated gravity zones comprises at least said first simulated gravity zone and said second simulated gravity zone); and
configuring said sleeping quarters (See e.g., FIG. 13 elements 1302, 1302, 1304, & 1330) so that an astronaut's head is in said first position and an astronaut's body is in said second position (See e.g., FIG. 13 elements 1304, 1302, 1302, & 1330.  Examiner notes that the claim has not given any specifics as to how the sleeping quarters are configured to distinguish them from any other sleeping quarters. Consequently, as long as there are sleeping quarters present, i.e., as cited herein, they are configured as set forth in the claim)
wherein sleeping by an astronaut within said sleeping quarters of the SGD is performed while said SGD is rotating (See e.g., FIG. 1 element 110; ¶ [0054]),
wherein a bed (See e.g., FIG. 13 element 1330) in said sleeping quarters (See e.g., FIG. 13 elements 1302, 1302, 1304, & 1330) is configured to have said astronaut's head positioned at said first position in said first simulated gravity zone (See e.g., FIG. 13, where the said first position in said first simulated gravity zone is as cited hereinabove in the instant claim),
wherein said bed (See e.g., FIG. 13 element 1330) in said sleeping quarters (See e.g., FIG. 13 elements 1302, 1302, 1304, & 1330) is configured to have said astronaut's body positioned at said second position in said second simulated gravity zone (See e.g., FIG. 13, ),
wherein the astronaut's head is in a position closer to the central axis of the SGD than the astronaut’s body (See e.g., FIG. 13 element 1330), and
wherein the astronaut's intracranial venous pressure is lower than the astronaut's intracranial cerebrospinal fluid pressure which allows for absorption of cerebrospinal fluid into the astronaut's intracranial venous system (See e.g., FIG. 13 element 1330).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8, 11, 14, 15, and 18 is/are rejected under 35 USC § 103 as being unpatentable over Dharmaraj, and further in view of Vellinger et al., U.S. Patent Application Publication 2017/0029765 A1 (hereinafter called Vellinger).
Regarding claim 1, Dharmaraj teaches a method (See e.g., FIGS. 5 & 8) of providing simulated gravity for manufacturing comprising:
using a simulated gravity device (SGD) (See e.g., FIG. 1 element 110; ¶s [0004], [0053] & [0054], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces.”) disposed in mechanical communication with a spacecraft (See e.g., FIG. 1; ¶s [0003] & [0051]-[0053], “… a habitation module for a space station that includes a gravity chamber for human occupancy. … HAB 100 is illustrated as a cylindrical capsule with a hull 102 that encapsulates the modules and systems of HAB 100. … Either (or both) of the ends 104-105 of hull 102 may be attached to other modules of a space station.”) to generate a set of simulated gravity zones,
wherein said spacecraft is in a microgravity environment (See e.g., FIG. 1; ¶s [0003] & [0051]),
wherein said SGD rotates about a central axis (See e.g., FIGS. 1 & 7 elements 110 & 130),
wherein said SGD contains a functional element (See e.g., FIG. 13 element 1310),
wherein said SGD is rotatable at at least one speed (See e.g., FIG. 1 element 110; ¶ [0054], “Gravity chamber 110 rotates at a speed …”),
wherein said rotation of said SGD results in various forces (See e.g., ¶ [0053], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces. For example, gravity chamber 110 may rotate at 8 rpm, 10 rpm, 12 rpm, etc.”),
(See e.g., ¶s [0006], [0007], [0053], [0062], [0066], [0084], where the different rotations of the gravity chamber and the various pressures created during the different gradual acceleration and deceleration rotation speeds teach various forces dependent on a rotation speed of said SGD) and on a position within said SGD (See e.g., FIGS. 6 & 7; ¶ [0002], where the force on a human occupant resulting from a gravitational pull will be different depending on where in the chamber the human occupant is located.  For example, when a crew member is located in the center of the gravity chamber, the force on that crew member, resulting from a gravitational pull, will be different than the force on the crew member located in an area comparable to compartment 203),
wherein said position is a distance away from said central axis of said SGD (See e.g., FIG. 7 elements 130 & 602),
wherein while said SGD is rotating:
at a first position at a first distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the width of element 1330 closest to element 1112 teaches at a first position at a first distance from said central axis of said SGD), a first simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the bisected section area closest to element 1112 teaches a first simulated gravity zone is generated),
at a second position at a second distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the widest width of element 1310, that is furthest away from element 1112 teaches at a second position at a second distance from said central axis of said SGD), a second simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the bisected section area furthest away from element 1112, that includes the widest width of element 1310 teaches a second simulated gravity zone is generated),
wherein said first position is different from said second position (See e.g., the rejection of the two immediately preceding claim limitations that disclose said first position is different from said second position),
wherein said first distance is shorter than said second distance (See e.g., FIG. 13, where, the distance between the bottom width of element 1310, closest to element 1112, and element 1112 is smaller than the distance between the widest width of element 1310, and element 1112, and therefore teaches said first distance is shorter than said second distance),
wherein, as best understood, said first simulated gravity zone is higher than said microgravity environment of said spacecraft (See e.g., FIG. 13; ¶s [0003] & [0051], where the first simulated gravity zone, as recited in the rejection hereinabove in the instant claim limitation, is at stronger gravity than that of the artificial gravity environment, i.e., microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
wherein, as best understood, said second simulated gravity zone is higher than said microgravity environment of said spacecraft (See e.g., FIG. 13; ¶ [0003] & [0051], where the second simulated gravity zone, as recited in the rejection hereinabove in the instant claim limitation, is at stronger gravity than that of the artificial gravity environment, i.e., microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
(See e.g., FIG. 13, where, as recited in the rejection hereinabove in the instant claim, the second gravity zone is further away from the center, i.e., 1112, than the first simulated gravity zone, therefore its gravity is stronger than that of the first simulate gravity zone, and therefore teaches said second simulated gravity zone is higher than said first simulated gravity zone), and
wherein said set of simulated gravity zones comprises at least said first simulated gravity zone and said second simulated gravity zone (See e.g., FIG. 13 and the rejection hereinabove in the instant claim limitation of the recited first simulated gravity zone and second simulated gravity zone which teach said set of simulated gravity zones comprises at least said first simulated gravity zone and said second simulated gravity zone).
positioning said functional element at at least one of a group consisting of:
said first position (See e.g., FIG. 13 element 1310, as cited in the rejection hereinabove regarding the manner in which element 1310 is positioned within said first position and); and
said second position (See e.g., FIG. 13 element 1310, as cited in the rejection hereinabove regarding the manner in which element 1310 is positioned within said second position and); and,
performing a function within the functional element of the SGD while said SGD is rotating (See e.g., FIG. 13 element 1310; ¶ [0054])
wherein if said functional element is positioned at said first position, said performing function will be performed at said first simulated gravity zone (See e.g., FIG. 13 element 1310), and
(See e.g., FIG. 13 element 1310).
But Dharmaraj does not teach said SGD contains a manufacturing sub-element; and performing manufacturing within the manufacturing sub-element of the SGD.
However, Vellinger teaches the SGD (See e.g., TITLE) contains a manufacturing sub-element (See e.g., FIG. 1 element 1-biomanufacturing facility, which is a manufacturing facility that is found on an orbiting spacecraft (microgravity), e.g., ¶ [0022]); and performing manufacturing within the manufacturing sub-element of the SGD (See e.g., FIG. 1; ¶s [0022] & [0025], which teach the reduced gravity biomanufacturing facility 1 manufacturing 3D living tissue in a reduced gravity environment such as the microgravity environment of an orbiting spacecraft).
Examiner notes that in the combination of Dharmaraj and Vellinger, if the manufacturing sub-element is positioned at said first position and said second position as set forth in the instant claim, it will perform manufacturing as claimed.
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Dharmaraj and Vellinger before him, before the effective filing date of the claimed invention, to add to the method of the invention of Dharmaraj the SGD contains a manufacturing sub-element and performing manufacturing within the manufacturing sub-element of the SGD, as taught in the analogous prior art of Vellinger.  One would have been motivated to make such a combination to achieve the predictable result of providing a biomanufacturing system, method, and 3D bioprinting hardware optimized for exclusive use in a reduced gravity environment 30 (See e.g., ¶ [0022]).
Regarding claim 4, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further teaches wherein said said SGD includes providing a power sub- element in electrical communication with said spacecraft and coupling power to said SGD (Dharmaraj See e.g., FIG. 17 elements 1720 & 1722; ¶ [0080], “Drive mechanism 1720 is configured to spin a drive gear 1722 to impart rotational movement to outer race 1511. Teeth 1724 on drive gear 1722 mesh with teeth 1514 on outer race 1511 (see FIG. 15A). When drive mechanism 1720 turns drive gear 1722, it imparts rotational movement on gravity chamber 110 about axis 130 (see FIG. 1). Drive mechanism 1720 may comprise an electric motor, a hydraulic motor, a pneumatic motor, or any other actuating device that has a variable rotational speed.”).
Regarding claim 5, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further teaches wherein said manufacturing sub-element of the SGD performs 3D printing (Vellinger See e.g., FIG. 1; TITLE; ¶s [0022], [0041], [0042], which teach 3D bioprinting hardware optimized for exclusive use in a reduced gravity environment, and the parameters involved before, during, and after 3D bioprinting in reduced gravity).
Regarding claim 8, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further teaches wherein said manufacturing sub-element of the SGD operates at gravity ranges between 0 m/s2 and 9.8 m/s2 (Vellinger See e.g., ¶s [0002] & [0006]).
Regarding claim 11, Dharmaraj teaches an apparatus (See e.g., FIG. 1 element 100) of providing simulated gravity comprising:
a simulated gravity device (SGD) (See e.g., FIG. 1 element 110; ¶s [0004], [0053], & [0054], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces.”) disposed in mechanical communication with a spacecraft (See e.g., FIG. 1; ¶s [0003] & [0051]-[0053], “… a habitation module for a space station that includes a gravity chamber for ”),
wherein said SGD generate a set of simulated gravity zones (See e.g., FIG. 13 elements 1304),
wherein said spacecraft is in a microgravity environment (See e.g., FIG. 1; ¶s [0003] & [0051]),
wherein said SGD rotates about a central axis (See e.g., FIGS. 1 & 7 elements 110 & 130),
wherein said SGD contains a functional element (See e.g., FIG. 13 element 1310),
wherein said SGD is rotatable at at least one speed (See e.g., FIG. 1 element 110; ¶ [0054], “Gravity chamber 110 rotates at a speed …”),
wherein said rotation of said SGD results in various forces (See e.g., ¶ [0053], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces. For example, gravity chamber 110 may rotate at 8 rpm, 10 rpm, 12 rpm, etc.”),
wherein said various forces are dependent on a rotation speed of said SGD (See e.g., ¶s [0006], [0007], [0053], [0062], [0066], [0084], where the different rotations of the gravity chamber and the various pressures created during the different gradual acceleration and deceleration rotation speeds teach various forces dependent on a rotation speed of said SGD) and on a position within said SGD (See e.g., FIGS. 6 & 7; ¶ [0002], where the force on a human occupant resulting from a gravitational pull will be different depending on where in the chamber the human occupant is located.  For example, when a crew member is located in the center of the ),
wherein said position is a distance away from said central axis of said SGD (See e.g., FIG. 7 elements 130 & 602),
wherein while said SGD is rotating:
at a first position at a first distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the width of element 1330 closest to element 1112 teaches at a first position at a first distance from said central axis of said SGD), a first simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the bisected section area closest to element 1112 teaches a first simulated gravity zone is generated),
at a second position at a second distance from said central axis of said SGD (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the widest width of element 1310, that is furthest away from element 1112 teaches at a second position at a second distance from said central axis of said SGD), a second simulated gravity zone is generated (See e.g., FIG. 13, where, bisecting the inside of the compartment 1304, from element 1302 to element 1302, in which element 1310 is located, the bisected section area furthest away from element 1112, that includes the widest width of element 1310 teaches a second simulated gravity zone is generated),
wherein said first position is different from said second position (See e.g., the rejection of the two immediately preceding claim limitations that disclose said first position is different from said second position),
 (See e.g., FIG. 13, where, the distance between the bottom width of element 1310, closest to element 1112, and element 1112 is smaller than the distance between the widest width of element 1310, and element 1112, and therefore teaches said first distance is shorter than said second distance),
wherein, as best understood, said first simulated gravity zone is higher than said microgravity environment of said spacecraft (See e.g., FIG. 13; ¶s [0003] & [0051], where the first simulated gravity zone, as recited in the rejection hereinabove in the instant claim limitation, is at stronger gravity than that of the artificial gravity environment, i.e., microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
wherein, as best understood, said second simulated gravity zone is higher than said microgravity environment of said spacecraft (See e.g., FIG. 13; ¶ [0003] & [0051], where the second simulated gravity zone, as recited in the rejection hereinabove in the instant claim limitation, is at stronger gravity than that of the artificial gravity environment, i.e., microgravity environment of the habitation module of the space station, i.e., spacecraft, and therefore teaches the instant claim limitations),
wherein, as best understood, said second simulated gravity zone is higher than said first simulated gravity zone (See e.g., FIG. 13, where, as recited in the rejection hereinabove in the instant claim, the second gravity zone is further away from the center, i.e., 1112, than the first simulated gravity zone, therefore its gravity is stronger than that of the first simulate gravity zone, and therefore teaches said second simulated gravity zone is higher than said first simulated gravity zone), and
(See e.g., FIG. 13 and the rejection hereinabove in the instant claim limitation of the recited first simulated gravity zone and second simulated gravity zone which teach said set of simulated gravity zones comprises at least said first simulated gravity zone and said second simulated gravity zone);
said functional element
wherein said function element is positioned at at least one of a group consisting of:
said first position (See e.g., FIG. 13 element 1310, as cited in the rejection hereinabove regarding the manner in which element 1310 is positioned within said first position and); and
said second position (See e.g., FIG. 13 element 1310, as cited in the rejection hereinabove regarding the manner in which element 1310 is positioned within said second position and); and,
wherein performing a function within the functional element of the SGD while said SGD is performed while said SGD is rotating (See e.g., FIG. 13 element 1310; ¶ [0054]),
wherein if said functional element is positioned at said first position, said performing function will be performed at said first simulated gravity zone (See e.g., FIG. 13 element 1310), and
wherein if said functional element is positioned at said second position, said performing function will be performed at said second simulated gravity zone (See e.g., FIG. 13 element 1310).

However, Vellinger teaches the SGD (See e.g., TITLE) contains a manufacturing sub-element (See e.g., FIG. 1 element 1-biomanufacturing facility, which is a manufacturing facility that is found on an orbiting spacecraft (microgravity), e.g., ¶ [0022]); and manufacturing within the manufacturing sub-element of the SGD is performed (See e.g., FIG. 1; ¶s [0022] & [0025], which teach the reduced gravity biomanufacturing facility 1 manufacturing 3D living tissue in a reduced gravity environment such as the microgravity environment of an orbiting spacecraft).
Examiner notes that in the combination of Dharmaraj and Vellinger, if the manufacturing sub-element is positioned at said first position and said second position as set forth in the instant claim, it will perform manufacturing as claimed.
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Dharmaraj and Vellinger before him, before the effective filing date of the claimed invention, to add to the method of the invention of Dharmaraj a manufacturing sub-element; and manufacturing within the manufacturing sub-element of the SGD is performed, as taught in the analogous prior art of Vellinger.  One would have been motivated to make such a combination to achieve the predictable result of providing a biomanufacturing system, method, and 3D bioprinting hardware optimized for exclusive use in a reduced gravity environment 30 such as that found on an orbiting spacecraft (microgravity), as disclosed in Vellinger (See e.g., ¶ [0022]).
Regarding claim 14, Dharmaraj, as modified by Vellinger in the rejection of claim 11 hereinabove, further teaches wherein said SGD includes a power sub- element in electrical communication with said spacecraft (Dharmaraj See e.g., FIG. 17 elements 1720 & 1722; ¶ [0080], “Drive mechanism 1720 is configured to spin a drive gear 1722 to impart rotational movement to outer race 1511. Teeth 1724 on drive gear 1722 mesh with teeth 1514 on outer race 1511 (see FIG. 15A). When drive mechanism 1720 turns drive gear 1722, it imparts rotational movement on gravity chamber 110 about axis 130 (see FIG. 1). Drive mechanism 1720 may comprise an electric motor, a hydraulic motor, a pneumatic motor, or any other actuating device that has a variable rotational speed.”).
Regarding claim 15, please refer to the rejections in claim 5 hereinabove.  Claim 15 is an apparatus claim version of claim 5.
Regarding claim 18, please refer to the rejections in claim 8 hereinabove.  Claim 18 is an apparatus claim version of claim 8.


Claims 2, 3, 12, and 13 is/are rejected under 35 USC § 103 as being unpatentable over Dharmaraj, and further in view of Vellinger, and further in view of Barutt, U.S. Patent Application Publication 2002/0074457 A1 (hereinafter called Barutt).
Regarding claim 2, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further teaches said second simulated gravity zone (Dharmaraj please refer to the rejection for the second simulated gravity zone as set forth in claim 1 hereinabove), but neither Dharmaraj nor Vellinger teaches a simulated gravity zone is equal to a gravitational force on Earth.
However, Barutt teaches a simulated gravity zone is equal to a gravitational force on Earth (See e.g., FIGS. 2A & 13; ¶s [0088] & [0133], “Let us assume that there is a 150-pound person indicated at 52, and that the simulated gravitational force is about equal to the force of gravity on earth. … Let us also assume that it is desired that this person 198 should feel a simulated gravitational force equal to that on the earth.”).
(See e.g., Barutt ¶ [0021]).
Regarding claim 3, Dharmaraj, as modified by Vellinger and Barutt in the rejection of claim 2 hereinabove, further teaches wherein said providing said SGD includes providing a control sub-element having controls for manipulating an acceleration of said SGD (Dharmaraj See e.g. FIG. 17 element 1720;¶ [0080], “When drive mechanism 1720 turns drive gear 1722, it imparts rotational movement on gravity chamber 110 about axis 130 (see FIG. 1).”).
Regarding claim 12, please refer to the rejections in claim 2 hereinabove.  Claim 12 is an apparatus claim version of claim 2.
Regarding claim 13, please refer to the rejections in claim 3 hereinabove.  Claim 13 is an apparatus claim version of claim 3.


Claims 6 and 16Dharmaraj, and further in view of Vellinger, and further in view of Gray, U.S. Patent 3,749,332 A (hereinafter called Gray).
Regarding claim 6, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further teaches said manufacturing sub-element of the SGD (Vellinger See e.g., TITLE; FIG. 1 element 1-biomanufacturing facility, which is a manufacturing facility that is found on an orbiting spacecraft (microgravity), e.g., ¶ [0022]).
But neither Dharmaraj nor Vellinger teaches plant growth occurs … in the SGD.
However, Gray teaches plant growth (See e.g., ABSTRACT; column 3 lines 39-40; column 2 lines 57-59; column 4 lines 11-12) occurs … in the SGD (See e.g., TITLE; column 6 lines 21-22).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Dharmaraj, Vellinger, and Gray before him, before the effective filing date of the claimed invention, to add to the method of the combined invention of Dharmaraj and Vellinger plant growth occurs … in the SGD, as taught in the art of Gray.  One would have been motivated to make such a combination to achieve the predictable result of providing an artificial gravity and atmospheric environment for the occupants of a space vehicle during extended voyages through space, that maintains an earthlike atmosphere allowing the occupants to live in a closed ecological system, growing their own food, as disclosed in Gray (See e.g., column 2 lines 47-62).
Regarding claim 16, Dharmaraj, as modified by Vellinger in the rejection of claim 1 hereinabove, further the SGD (Dharmaraj See e.g., FIG. 1 element 110; ¶s [0004], [0053] & [0054], “Gravity chamber 110 rotates at a speed to create an artificial gravity environment by simulating gravitational forces.” and Vellinger See e.g., TITLE).
But neither Dharmaraj nor Vellinger teaches plant growth occurs on the SGD.
(See e.g., ABSTRACT; column 3 lines 39-40; column 2 lines 57-59; column 4 lines 11-12) occurs on the SGD (See e.g., TITLE; column 6 lines 21-22).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Dharmaraj, Vellinger, and Gray before him, before the effective filing date of the claimed invention, to add to the method of the combined invention of Dharmaraj and Vellinger plant growth occurs on the SGD, as taught in the art of Gray.  One would have been motivated to make such a combination to achieve the predictable result of providing an artificial gravity and atmospheric environment for the occupants of a space vehicle during extended voyages through space, that maintains an earthlike atmosphere allowing the occupants to live in a closed ecological system, growing their own food, as disclosed in Gray (See e.g., column 2 lines 47-62).

Response to Arguments
Applicant’s arguments with respect to claim(s) filed 08/06/2021 have been fully considered but are moot due to new grounds of rejection necessitated by amendment.
Although new grounds of rejection have been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Dharmaraj and Vellinger, will continue to be used to meet several of the claimed limitations.
On pages 10-11 of the REMARKS, Applicant argues “With respect to the 35 USC 102 rejection of claim 21, the Applicant respectfully points out that Dharmaraj (2017/0197734 Al) does not teach the key point of novelty in Dharmaraj's specification. Dharmaraj simply mentions "sleeping quarters" and "bed" paragraphs [0050], [0054], and [0075]. Dharmaraj does not design a sleeping arrangement for an astronaut wherein astronaut sleeping positioning is deliberately ”  Examiner respectfully informs Applicant that Examiner is only required to examine the claims during prosecution, not the design of Applicant’s invention as Applicant has argued.  Consequently, Applicant’s arguments are moot.
On pages 12-14 in the REMARKS, Applicant discusses at length the different zones taught by the prior art of Vellinger and why they would not work as per Applicant’s invention.  Again, Examiner respectfully informs Applicant that Examiner is only required to examine the claims during prosecution, not the design of Applicant’s invention as Applicant has argued.  Additionally, regarding the different zones discussed and argued by Applicant, the claims do not require the manufacturing element to operate in a specific zone, it only requires that it operate in two different zones.  And, Vellinger clearly teaches two different zones as acknowledged by Applicant at the top of page 13 in the REMARKS.
As a note of record, Examiner directs Applicant’s attention to the word “resporption” that was used three times in the REMARKS (pages 11-12).  This appears to be a typographical error, as “resporption” is not a word.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571) 270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TERRI L FILOSI/Examiner, Art Unit 364411 August 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644